Citation Nr: 0507226	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1968 to February 1970. His awards and 
decorations included the Combat Action Ribbon and Purple 
Heart Medal.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection and assigned an 
initial rating of 30 percent for post traumatic stress 
disorder (PTSD).

During the course of the current appeal, the RO granted an 
increase in evaluation from 30 to 50 percent. However, but 
since the veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, the claim will remain 
in controversy, as less than the maximum available benefit 
was awarded. 
AB v. Brown, 6 Vet.App. 35, 38 (1993).

In his substantive appeal, the veteran stated that he is 
unable to work dueto his PTSD.  This statement is a claim for 
a total disability rating based on unemployability.  However, 
this claim has not been adjudicated and is not before the 
Board.  Appropriate action with regard to this claim is 
invited.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
impaired sleep, nightmares, flashbacks, irritability, 
avoidance behavior, intrusive thoughts, anxiety, depression, 
and significant occupational and social impairment; Although 
he suffers from near continuous anxiety, he is alert, well-
oriented, takes care of his appearance and hygiene, has 
thought processes that are logical, coherent, and goal 
directed, has no active suicidal or homicidal ideations, and 
has the ability to function independently. 




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.130, DC 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
See 38 C.F.R. §§ 3.102, 3.159 (2004). The intended effect of 
the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001). Accordingly, both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004). In a February 2002 letter, 
the RO informed the veteran of the evidence necessary to 
prove his claim for PTSD benefits. The RO informed the 
veteran that to establish entitlement, he will need to obtain 
medical evidence showing treatment for the disability. 
Specifically, the RO informed the veteran that he will need 
to obtain medical evidence to demonstrate the current level 
of his disability.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
February 2002 letter, the RO informed the veteran that the RO 
would seek to assist him in obtaining evidence such as 
medical records, service records, employment records, and 
records kept by other federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004). In the February 2002 
letter, the RO informed the veteran to provide information 
about medical evidence showing current treatment to enable 
the RO to request and obtain them from the agency or person 
who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). The February 2002 letter 
instructed the veteran to inform the RO of any person or 
agency who may have additional evidence to support his claim. 
The RO also instructed him to send in the requested 
information within a designated period of time.
 
In view of the development that has been undertaken for this 
claim, further development is not needed to comply with the 
VCAA. The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

The veteran was clinically evaluated by psychologist Dr. E.W. 
in August 2001. The psychologist reported that the veteran 
had stopped working because he was experiencing difficulty 
getting along with his employer and other people at work, and 
felt that they were continuously giving him the most work. He 
reported experiencing irritability, flashbacks, intrusive 
thoughts, and nightmares about his experience in Vietnam. He 
reported the same recurring dream of falling out of a 
helicopter. He reported that he has 3 children, ages 28 to 35 
who he does not see, and felt that their mother has turned 
them against him. The veteran reported that he has been 
married three times in the last 20 years, and stated that his 
present marriage was not going well. On examination, the 
psychologist noted that despite the veteran's claimed 
problems, he was very pleasant, cooperative and properly 
oriented. He denied any auditory or visual hallucinations. 
His general level of information was average and his general 
level of social judgment and comprehension was above average. 
The psychologist diagnosed him with PTSD with a Global 
Assessment of Functioning (GAF) score of 50.

The veteran received outpatient treatment at the Fayetteville 
VA Medical Center for his PTSD condition from 2001 to 2003. 
The veteran received continued treatment through medication 
and group therapy. He reported using hydroxyzine regularly 
and indicated that it has helped him sleep better. The group 
sessions have also been helpful in giving him a better 
perspective on personal issues. The veteran generally 
appeared for his treatment sessions cleanly groomed, neat, 
and appropriately dressed.

Throughout his treatment sessions, he reported witnessing 
continued reminders of his Vietnam experience, especially 
when medical helicopters flew near his home. The veteran 
reported the memory of a specific incident that occurred in 
Vietnam where he saw a medical evacuation helicopter crash 
into a tree and observed the enemy fire on those attempting 
to rescue the survivors of the crash. He also has difficulty 
being around others when disrespectful actions are 
demonstrated. Most of his activities are around his home. He 
reported feeling depressed and sad all of the time. He has 
attempted to seek employment but indicated that he believes 
his age was being used against him. He indicated that his 
wife and friends are supportive, although he also indicated 
that his wife and mother are the only people he has contact 
with.

A PTSD examination was conducted by VA in March 2002. The 
examiner stated that the C-file was not available for review, 
but noted that the veteran appeared to be a reliable 
historian. The veteran stated that he was being treated by 
the anti-depressant Zoloft, and the anxiolytic Vistaril. At 
the examination, the veteran described daily intrusive 
memories of his combat experience. He described nightmares 
that occur two to three times per week and he described the 
distress when exposed to reminders of his combat experience 
such as the sound of helicopters and seeing any person in a 
uniform. He reported that he avoids situations that he knows 
will cause him difficulty, which has led to a generalized 
social avoidance. He reported a loss of interest in 
previously enjoyable activities, and reported that he was 
emotionally walled off, numbed, and detached, stating that he 
did not like or trust anyone. He described being sad and 
depressed almost all the time and indicated that he has had 
suicidal ideations in the past. He described almost 
continuous anxiety. He reported disturbed sleep patterns, and 
reported being angry, irritable, and short tempered. He also 
reported difficulty in concentration and that he startles 
quite easily. 

Upon direct examination, the examiner stated that the veteran 
was alert, oriented, and cooperative. His mood appeared to be 
somewhat anxious and depressed. His affect was somewhat 
blunted. His thoughts were clear and goal oriented. There was 
no evidence of delusions or hallucinations. His cognitive 
abilities were grossly intact although he did have difficulty 
with concentration and focus because of his intrusive 
memories and anxiety. He also denied any current suicidal 
ideation. The examiner diagnosed the vetera with PTSD and 
assigned a GAF score of 48 to indicate serious impairment of 
social and occupational functioning as well as serious 
symptoms of depression and past suicidal ideation. 


Law and Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed PTSD 
disability in April 2002. Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2004).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability. 38 C.F.R. § 4.1. (2004). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004). 

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411. 
A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.

A review of the evidence discloses that the veteran's 
service-connected PTSD is manifested primarily by nightmares, 
impaired sleep, irritability, flashbacks, intrusive thoughts, 
anxiety, depression, and avoidance behavior. He continues to 
have intrusive recollections of his Vietnam experience, 
particularly when he is exposed to the noise of flying 
helicopters. He also reports being depressed and sad almost 
all of the time. He avoids people, has lost interest in 
activities, and is emotionally walled off, numb, and 
detached, and indicates that he trusts no one. He indicates 
that he has had suicidal ideations in the past and reports 
that he experiences near continuous anxiety, however he 
reports that he currently does not have any suicidal 
ideations. He indicates that he has problems with 
concentration and startles easily. He has claimed problems 
with anger, and has a short temper that has caused difficulty 
in every job he has held. He is currently not working. 

Despite his problems, the evidence shows that he is well-
oriented, alert, cooperative, and continues to take care of 
his appearance and hygiene. His affect is somewhat blunted, 
but his thoughts are clear and goal oriented. He continues to 
seek treatment and continues to take medication to control 
some of his symptoms. There is demonstrated occupational and 
social impairment with reduced reliability and productivity 
due to his PTSD symptoms. There is also demonstrated 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective social and work 
relationships. 

However, the evidence does not demonstrate that the veteran 
experiences current suicidal ideation, obsessive rituals, 
illogical speech, or impaired impulse control warranted under 
a higher rating. The veteran indicated that he had suicidal 
ideations in the past, but indicated that he currently does 
not experience it. His thought processes continue to be 
logical, coherent, and goal directed. Although he has 
occasional concentration difficulty, he has no noted 
complaints or difficulty with memory. He does not exhibit any 
symptoms consistent with mania, hallucinations, delusions, or 
paranoia. Aside from outpatient treatment, he also does not 
require continuous or frequent hospitalization for his 
condition. He exhibits avoidance behavior and significant 
anxiety, and isolation, but the evidence does not show that 
he is unable to operate independently.  Moreover, the 
veteran's current symptoms have not caused spatial 
disorientation, or neglect of daily functions.

Thus, while the veteran has demonstrated disturbances of 
motivation and mood which at times have led to irritability, 
depression, anxiety, and avoidance behavior, the recent 
evidence overall shows that his PTSD is indicative of no more 
than occupational and social impairment with occasional 
disturbances of motivation and mood. Such findings more 
nearly reflect the criteria for his current 50 percent 
evaluation under DC 9411. Accordingly, an increased rating is 
not warranted at this time.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
PTSD. The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1) (2004). As noted above, aside from outpatient 
therapy sessions, there is no evidence that the veteran 
requires frequent periods of hospitalization. Indeed, the 
record shows that the manifestations of his service-connected 
PTSD are those contemplated by the regular schedular 
standards. It must be emphasized that the disability ratings 
are not job specific. They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) is denied.



__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


